DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/766,278 filed 5/21/2020 in which claims 1-16 and 18-21 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-12, 14-16, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazmi (US 2012/0034917 A1).
Regarding claim 1, Kazmi teaches a method for determining a spectrum to be used for a wireless in-cabin communication between a user equipment and a network node which are within an aircraft (Kazmi: [0196], [0247], on-board communication between UE and network node), the method comprising: 
Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel plan information; the travel plan comprising UE itinerary or GNSS information, see also  [0196]-[0199], [0204]); 
determining one or more available spectrums based on a regulation on an allowed spectrum corresponding to the flight information at the position (Kazmi: [0196],[0204] determining regional frequency information/spectrum to use based on UE travel itinerary information; see also [0241]-[0244]); and 
sending, to at least one of the user equipment and the network node, an instruction to use the one or more available spectrums for the wireless in-cabin communication (Kazmi: [0196], [0204], providing the regional frequency information to the UE for on-board communication with a network node; see also [0159] where it is disclosed the regional frequency information is received from a another network node; see also [0241]-[0244]). 
Regarding claim 9, Kazmi teaches a component for determining a spectrum to be used for a wireless in-cabin communication between a user equipment and a network node which are within an aircraft (Kazmi: [0159], [0196], [0247], on-board communication between UE and network node; determination of regional frequency performed by network node), the component comprises a processor configured to: 
obtain flight information indicating a position of the aircraft (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel plan information; the travel plan comprising UE itinerary or GNSS information, see also  [0196]-[0199], [0204]); 
Kazmi: [0196],[0204] determining regional frequency information/spectrum to use based on UE travel itinerary information; see also [0241]-[0244]); and 
send, to at least one of the user equipment and the network node, an instruction to use the one or more available spectrums for the wireless in-cabin communication (Kazmi: [0196], [0204], providing the regional frequency information to the UE for on-board communication with a network node; see also [0159] where it is disclosed the regional frequency information is received from a another network node; see also [0241]-[0244]). 
Regarding claim 16, Kazmi teaches a non-transitory machine-readable storage medium comprising program code which, when executed on a processor of a component for determining a spectrum to be used for a wireless in-cabin communication between a user equipment and a network node which are within an aircraft (Kazmi: [0159], [0196], [0247], on-board communication between UE and network node; determination of regional frequency performed by network node), is capable of causing the component to perform operations comprising:
obtaining flight information indicating a position of the aircraft (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel plan information; the travel plan comprising UE itinerary or GNSS information, see also  [0196]-[0199], [0204]); 
determining one or more available spectrums based on a regulation on an allowed spectrum corresponding to the flight information at the position (Kazmi: [0196],[0204] determining regional frequency information/spectrum to use based on UE travel itinerary information; see also [0241]-[0244]); and 
sending, to at least one of the user equipment and the network node, an instruction to use the one or more available spectrums for the wireless in-cabin communication (Kazmi: [0196], [0204], providing the regional frequency information to the UE for on-board communication with a network node; see also [0159] where it is disclosed the regional frequency information is received from a another network node; see also [0241]-[0244]). 
Regarding claims 2, 10 and 18, Kazmi teaches selecting a spectrum among the one or more available spectrums according to a spectrum selection policy (Kazmi: [0196], [0204], determining validity of the frequencies/policy and selecting the frequencies for use, see also [0161], [0167]). 
Regarding claims 3 and 11, Kazmi teaches wherein the flight information comprises at least one of a height of the aircraft and a geographical position (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel plan information; the travel plan comprising UE itinerary or GNSS information/geographic position, see also [0196]-[0199], [0204]). 
Regarding claims 4 and 12, Kazmi teaches wherein the flight information further comprises at least one of: a speed, a direction, a flight area, a stage of the flight, and a level of the flight (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel itinerary/stage of the flight). 
Regarding claims 7 and 14, Kazmi teaches wherein the spectrum selection policy defining a preferred spectrum corresponding to at least one of: an operator providing the wireless in-cabin communication, a roaming agreement, an aircraft type, a quality of experience, a capacity, redundancy, a spectrum used in a corresponding air-to-ground communication, and a stage of the flight when the flight information comprises the stage of the flight (Kazmi: [0143], [0191], [0204], frequency valid based on UE travel itinerary or based on registration/agreement or location; see also [0161]). 
Regarding claims 8 and 15, Kazmi teaches wherein the position of the aircraft comprises a future position of the aircraft, the method further comprises: predicting the future position based on the flight information, when the flight information comprises at least one of a height, a geographical position, a speed, a direction and a flight area of the aircraft (Kazmi: [0190]-[0191], [0195], [0199], frequency based on UE destination/future position). 
Regarding claim 21, Kazmi teaches wherein the position of the aircraft comprises a future position of the aircraft, in which the component to further perform operations comprising predicting the future position based on the flight information, when the flight information comprises at least one of a height, a geographical position, a speed, a direction and a flight area of the aircraft (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel plan information; the travel plan comprising UE itinerary or GNSS information/geographic position, see also [0196]-[0199], [0204]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US 2012/0034917 A1) in view of Shams et al (US 2015/0316575 A1).
Regarding claims 5 and 19, Kazmi does not explicitly teach wherein the determining of the one or more available spectrums is further based on aircraft information. 
	Shams teaches wherein the determining of the one or more available spectrums is further based on aircraft information (Shams: [0032], frequency band of aircraft based on type of aircraft).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kazmi wherein the determining of the one or more available spectrums is further based on aircraft information as disclosed by Shams to provide an all-weather operational wake vortex avoidance system (Shams: [0004]).
Regarding claims 6, 13 and 20, Kazmi wherein the aircraft information comprises at least one of: an aircraft type, an aircraft identifier, an aircraft certification category, a Shams: [0032], frequency band of aircraft based on type of aircraft). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478